44 F.3d 1032
310 U.S.App.D.C. 143
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Russell P. WINE, Appellantv.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 91-1550.
United States Court of Appeals, District of Columbia Circuit.
Dec. 28, 1994.

Before:  SILBERMAN, HENDERSON, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on the record on appeal from an order of the United States Tax Court, and was briefed and argued by counsel.  While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 36(b) (January 1, 1994).  On consideration thereof, it is


2
ORDERED and ADJUDGED, by this Court, that the appeal is denied.  The Tax Court's findings that the notice of the Commissioner's determination of deficiency was mailed to appellant's "last known address" within the meaning of 26 U.S.C. Sec. 6212(b) were not clearly erroneous;  appellant's belated receipt of the notice does not render the notice invalid.  The lower court could also have found that any defects in addressing the notice were minor, and the notice was deliverable under the applicable Postal Service regulations.  Moreover, appellant's petition for redetermination of the Commissioner's notice of deficiency was not timely under Crum v. Commissioner, 635 F.2d 895, 901 (D.C.Cir.1980), coming more than 90 days after actual receipt of the notice of deficiency.  It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a)(1) (January 1, 1994).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.